UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7429


HOWELL W. WOLTZ, TEP,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; DAVID A. BERKEBILE, Warden,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:09-cv-01177-ICB)


Submitted:   October 18, 2011             Decided:   October 20, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howell W. Woltz, Appellant Pro Se.       Stephen Michael Horn,
Assistant United States Attorney, Charles T. Miller, Assistant
United   States  Attorney,  Charleston,   West  Virginia,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Howell    W.   Woltz   appeals   the    district      court’s   order

accepting the recommendation of the magistrate judge in part and

denying relief on his civil complaint filed pursuant to Bivens

v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S.   388   (1971).        We   have   reviewed    the   record    and   find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.           See Woltz v. United States, No. 5:09-cv-

01177-ICB (S.D.W. Va. Sept. 27, 2010).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                          AFFIRMED




                                         2